Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 1 of 45




               EXHIBIT B
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 2 of 45




Christine T. Greenwood (8187)            Andrew G. Strickland (pro hac vice)
 greenwood@mcgiplaw.com                   Andrew.Strickland@leehayes.com
Geoffrey K. Biehn (13445)                LEE & HAYES PC
 biehn@mcgiplaw.com                      1175 Peachtree Street, NE
 biehn@mcgiplaw.com                      100 Colony Square, Suite 2000
MAGLEBY CATAXINOS &                      Atlanta, Georgia 30361
GREENWOOD                                Telephone: 404.815.1900
170 South Main Street, Suite 1100        Facsimile: 509.323.8979
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000                  Sarah E. Elsden (pro hac vice)
Facsimile: 801.359.9011                   Sarah.Elsden@leehayes.com
                                         LEE & HAYES PC
                                         601 W. Riverside, Suite 1400
                                         Spokane, Washington 99201
                                         Telephone: 509.324.9256

Attorneys for Defendant Pediatric Hair Solutions Corporation

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH


LARADA SCIENCES, INC., a                 [PROPOSED] DEFENDANT
Delaware corporation,                    PEDIATRIC HAIR SOLUTION’S
     Plaintiff/Counterdefendant,         SECOND AMENDED ANSWER,
v.                                       AFFIRMATIVE DEFENSES, AND
                                         COUNTERCLAIMS

                                         JURY TRIAL DEMANDED

PEDIATRIC HAIR SOLUTIONS                 Civil No. 2:18-cv-00551-RJS-PMW
CORPORATION, a North Carolina
corporation,                             Honorable Robert J. Shelby
                                         Magistrate Judge Paul M. Warner

       Defendant/Counterclaimant.
    Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 3 of 45




        Defendant Pediatric Hair Solutions Corporation (“Defendant”) answers,

asserts affirmative defenses, and counterclaims against Plaintiff Larada Sciences,

Inc. (“Plaintiff”) as follows. Except where expressly admitted, Defendant denies

each allegation in Plaintiff’s Complaint and denies Plaintiff is entitled to any relief

requested.

                                      PARTIES

        1.    Paragraph 1 alleges facts concerning Plaintiff and, therefore,

Defendant is without knowledge sufficient to admit or deny this allegation, and

therefore denies the allegation.

        2.    Defendant admits the allegations in paragraph 2.

        3.    Defendant admits that it operates multiple head lice treatment centers

in North Carolina and South Carolina, but only one head lice treatment center in

Ohio.

                          JURISDICTION AND VENUE

        4.    Defendant admits the allegations in paragraph 4.

        5.    Defendant admits the allegations in paragraph 5.

        6.    Defendant admits the allegations in paragraph 6.

        7.    Defendant admits the allegations in paragraph 7.




                                           1
    Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 4 of 45




      8.     Defendant admits the License Agreements entered between Plaintiff

and Defendant provide the jurisdiction and venue for any proceeding related to the

Agreements shall be in a court of competent jurisdiction in Salt Lake City, Utah.

Defendant denies the rest of the allegations in paragraph 8.

      9.     Defendant admits the License Agreements entered between Plaintiff

and Defendant provide the jurisdiction and venue for any proceeding related to the

Agreements shall be in a court of competent jurisdiction in Salt Lake City, Utah.

Defendant denies the rest of the allegations in paragraph 9.

                          GENERAL ALLEGATIONS

      10.    Paragraph 10 alleges facts concerning Plaintiff and, therefore,

Defendant is without knowledge sufficient to admit or deny this allegation, and

therefore, denies the same.

      11.    Paragraph 11 alleges facts concerning Plaintiff and, therefore,

Defendant is without knowledge sufficient to admit or deny this allegation, and

therefore, denies the same.

      12.    Defendant admits the allegations in paragraph 12.

      13.    Defendant admits that some, but not all, of the License Agreements

contain the language quoted in paragraph 13. Defendant denies the remaining

allegations in paragraph 13.


                                          2
    Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 5 of 45




      14.    Defendant admits it made payments to Plaintiff, but denies the

remaining allegations in paragraph 14.

      15.    Defendant admits that Sheila Fassler sent an email on February 1,

2017, to Claire Roberts, which contains, in part, the quoted language identified in

paragraph 15, but denies the remaining allegations in paragraph 15.

      16.    Defendant admits the allegations in paragraph 16.

      17.    Defendant admits that on or about February 17, 2017, counsel for

Defendant proposed an amendment to the License Agreements to Claire Roberts to

reflect a lower per-use fee calculation structure under the License Agreements “to

represent a compromise position” which would allow Plaintiff “to avoid the

substantial financial liability of refunding [Defendant] its license fees” due to

Plaintiff’s anticipated breach of the License Agreements.

      18.    Defendant admits that on or around February 22, 2017, Ms. Roberts

informed PHS that Larada would respond to PHS’s proposal if PHS were to bring

its account(s) current and pay all of the amounts presented as due, but denies the

remaining allegations in paragraph 18.

      19.    Defendant admits that, due to Larada’s breach ofPHS’s belief that

Larada breached the License Agreements, PHS offered depositing the January

2017 fees in escrow in its counsel’s law firm’s trust account while the parties


                                           3
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 6 of 45




finalized an agreement on the new proposed rate structure to be retroactively

applied to January 1, 2017, but denies the remaining allegations in paragraph 19.

      20.   Defendant denies the allegations in paragraph 20.

      21.   Defendant admits the allegations in paragraph 21.

      22.   Defendant admits the allegations in paragraph 22.

      23.   Defendant admits it has not paid the amounts Plaintiff alleges are due

and owing, but denies the remaining allegations in paragraph 23.

      24.   Defendant denies the allegations in paragraph 24.

      25.   Defendant denies the allegations in paragraph 25.

      26.   Defendant denies the allegations in paragraph 26.

      27.   Defendant admits that it has not paid the amounts Plaintiff alleges are

due and owing, but denies the remaining allegations in paragraph 27.

      28.   Defendant denies the allegations in paragraph 28.

      29.   Defendant denies the allegations in paragraph 29.

                          FIRST CAUSE OF ACTION
                             (Breach of Contract)

      30.   Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.

      31.   Defendant admits it entered into License Agreements with Plaintiff on

or around August 31, 2015. The remaining allegations in paragraph 31 state a legal

                                         4
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 7 of 45




conclusion to which no answer is required. To the extent a response is required,

Defendant denies the same.

      32.   Defendant denies the allegations in paragraph 32.

      33.   Defendant denies the allegations in paragraph 33.

      34.   Defendant denies the allegations in paragraph 34.

      35.   Defendant denies the allegations in paragraph 35.

      36.   Defendant denies the allegations in paragraph 36.

                       SECOND CAUSE OF ACTION
         (Breach of Implied Covenant of Good Faith and Fair Dealing)

      37.   Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.

      38.   Defendant admits it entered into License Agreements with Plaintiff on

or around August 31, 2015. The remaining allegations in paragraph 38 state a legal

conclusion to which no answer is required. To the extent a response is required,

Defendant denies the same.

      39.   Defendant denies the allegations in paragraph 39.

      40.   Defendant denies the allegations in paragraph 40.

      41.   Defendant denies the allegations in paragraph 41.

      42.   Defendant denies the allegations in paragraph 42.

      43.   Defendant denies the allegations in paragraph 43.

                                         5
    Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 8 of 45




                          THIRD CAUSE OF ACTION
                             (Trespass to Chattels)

      44.    Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.

      45.    Defendant admits that under the License Agreements, Plaintiff

licensed the right to use one or more of its devices. The remaining allegation in

paragraph 45 states a legal conclusion to which no answer is required. To the

extent a response is required, Defendant denies the same.

       46. Defendant admits that Plaintiff provided it with notice that the License

Agreements were terminated and demanded devices and unused consumables be

returned to Plaintiff, but denies the remaining allegations in paragraph 46.

      47.    Defendant denies the allegations in paragraph 47.

      48.    Defendant denies the allegations in paragraph 48.

      49.    Defendant denies the allegations in paragraph 49.

      50.    Defendant denies the allegations in paragraph 50.

                         FOURTH CAUSE OF ACTION
                               (Conversion)

      51.    Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.




                                          6
    Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 9 of 45




      52.    Defendant admits that under the License Agreements, Plaintiff

licensed the right to use one or more of its devices. The remaining allegation in

paragraph 52 states a legal conclusion to which no answer is required. To the

extent a response is required, Defendant denies the same.

      53.    Defendant denies the allegations in paragraph 53.

      54.    Defendant denies the allegations in paragraph 54.

      55.    Defendant denies the allegations in paragraph 55.

      56.    Defendant denies the allegations in paragraph 56.

                          FIFTH CAUSE OF ACTION
                              (Unjust Enrichment)

      57.    Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.

      58.    Defendant admits it entered into License Agreements with Plaintiff on

or around August 31, 2015. Defendant also admits that under the License

Agreements, Plaintiff licensed the right to use one or more of its devices, but

denies the remaining allegations in paragraph 58.

      59.    Defendant denies the allegations in paragraph 59.

      60.    Defendant denies the allegations in paragraph 60.

      61.    Defendant denies the allegations in paragraph 61.

      62.    Defendant denies the allegations in paragraph 62.

                                          7
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 10 of 45




                          SIXTH CAUSE OF ACTION
                 (Trademark Infringement and Unfair Competition)

        63.    Defendant incorporates, as if fully set forth herein, its answers to the

allegations contained in the foregoing paragraphs.

        64.    Defendant admits that, on its face, Plaintiff is the apparent owner of

the registration referred to in paragraph 64. Defendant is without knowledge

sufficient to admit or deny the remaining allegations in paragraph 64, and therefore

denies the allegations.

        65.    Defendant admits that an apparent copy of the federal registration for

the AIRALLE mark is attached to Plaintiff’s Complaint, but Defendant is without

knowledge sufficient to admit or deny the remaining allegations as to the

authenticity of the attachment described in paragraph 65, and therefore denies the

allegations.

        66.    The allegations in paragraph 66 state legal conclusions to which no

answer is required. To the extent a response is required, Defendant denies the

same.

        67.    Defendant is without knowledge sufficient to admit or deny the

allegations in paragraph 67, and therefore denies the allegations.

        68.    Defendant is without knowledge sufficient to admit or deny the

allegations in paragraph 68, and therefore denies the allegations.

                                            8
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 11 of 45




      69.    Defendant is without knowledge sufficient to admit or deny the

allegations in paragraph 69, and therefore denies the allegations.

      70.    Defendant denies the allegations in paragraph 70.

      71.    Defendant admits that it undertakes commercial marketing efforts on

its social media sites related to its services. The remaining allegations in paragraph

71 state a legal conclusion to which no answer is required. To the extent a response

is required, Defendant denies the same.

      72.    Defendant admits the allegations in paragraph 72.

      73.    Defendant denies the allegations in paragraph 73.

      74.    Defendant denies the allegations in paragraph 74.

      75.    Defendant denies the allegations in paragraph 75.

      76.    Defendant denies the allegations in paragraph 76.

      77.    Defendant denies the allegations in paragraph 77.

      78.    Defendant denies the allegations in paragraph 78.

                             PRAYER FOR RELIEF

      The remainder of Plaintiff’s Complaint consists of Plaintiff’s request for

relief, to which no response is required. To the extent a response is required,

Defendant denies Plaintiff is entitled to the relief sought in the Complaint or to any

relief whatsoever.


                                          9
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 12 of 45




                            AFFIRMATIVE DEFENSES

      As affirmative defenses to Plaintiff’s Complaint, Defendant states:

      1.      Plaintiff’s claims are barred by Plaintiff’s own material breaches of

contract, which excused Defendant from further performance under the License

Agreements.

      2.1.    Plaintiff’s claims are barred or must be reduced by Plaintiff’s failure

to avoid or mitigate damages.

      3.2.    Plaintiff’s claims are barred or must be reduced due to payment and/or

set off amounts owed, if any.

      4.3.    Plaintiff’s claims are barred by unclean hands.

      5.4.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff fails

to satisfy the legal and factual requirements sufficient to maintain the cited causes

of action.

      6.5.    Plaintiff’s claims are barred in whole or in part by the doctrine of

justification, waiver, and/or equitable estoppel.

      7.6.    Plaintiff, by its acts, conduct, and/or omissions, has ratified the acts,

conduct and omissions, if any, of Defendant; therefore, Plaintiff is barred from

seeking any relief.




                                           10
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 13 of 45




      8.7.   Plaintiff’s trademark infringement claim is barred by de minimus

copying, if any.

      Defendant reserves the right to rely on any additional defenses that become

available or apparent during the proceedings in this action and specifically reserves

the right to amend its Answer and Affirmative Defenses.

                               COUNTERCLAIMS

      Defendant/Counterclaimant Pediatric Hair Solutions Corporation, by and

through its undersigned counsel, incorporates its answers and affirmative defenses

as set forth above, and alleges against Plaintiff/Counterdefendant Larada Sciences,

Inc. as follows:

                     NATURE OF THE COUNTERCLAIM

      1.     Defendant/Counterclaimant Pediatric Hair Solutions Corporation

(“PHS”) and Plaintiff/Counterdefendant Larada Sciences, Inc. (“Larada”)

(collectively, the “Parties”) entered into a series of License Agreements on or

around August 31, 2015, for the exclusive use of a lice treatment device.

      2.     PHS brings counterclaims against Larada for breach of contract,

breach of the covenant of good faith and fair dealing, and copyright infringement,

and seeks a permanent injunction and declaratory judgment.




                                         11
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 14 of 45




       3.     Specifically, Larada breached the License Agreements between the

Parties, and unlawfully infringed and continues to infringe PHS’s federally-

registered copyright.

       4.     Despite PHS’s repeated attempts to convince Larada that its actions

were wrongful and in violation of state and federal laws, Larada instead terminated

the License Agreements, refused to stop using PHS’s copyrighted work, and

initiated the instant action.

       5.4.   PHS asserts these counterclaims to recover damages to which it is

entitled under United States Copyright Law and Utah state law, to unwind the

License Agreements, and to offset amounts, if any, owed by LaradaPHS.

                                     PARTIES

       6.5.   PHS is a corporation organized and existing under the laws of the

State of North Carolina, with its principal place of business located at 6923

Shannon Willow Road, Ste. 100, Charlotte, NC 28226-1331.

       7.6.   Larada is a corporation organized under the laws of the State of

Delaware, with its principal place of business located at 154 East Myrtle Ave.,

Ave. 304, Murray, Utah 84107.

       8.7.   PHS operates head lice treatment centers in North Carolina, South

Carolina, and Ohio.


                                          12
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 15 of 45




                           JURISDICTION AND VENUE

       9.8.   This Court has subject matter jurisdiction over this dispute under 28

U.S.C. §§ 1331 and 1338(a) because the copyright counterclaim arises under the

copyright laws of the United States, 17 U.S.C. §§ 101, et seq. and under the

Declaratory Judgment Act, 28 U.S.C. § 2201.

       10.9. This Court has supplemental jurisdiction over PHS’s state-law

counterclaims under 28 U.S.C. § 1367.

       11.10. This Court has personal jurisdiction over Larada because Larada (a)

maintains its principal place of business is in this District; (b) transacts business in

this District; (c) has substantial contacts in this District; and/or (d) has availed itself

of the jurisdiction of this Court.

       12.11. Venue is proper in this District because the License Agreements

provide that the venue for any proceeding related to the Agreements shall be in a

court of competent jurisdiction in Salt Lake City, Utah.

                            FACTUAL BACKGROUND

       13.12. PHS is a family-owned and operated business founded in December

2010 by Sheila Fassler, RN and operated by John Fassler, MD, its Medical

Director.




                                            13
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 16 of 45




       14.13. Prior to PHS’s inception, Sheila extensively helped families with

childhood ailments, including the treatment of head lice infestation, while working

as a school nurse for nearly a decade.

       15.14. Through her work, Sheila recognized the need for a professional

resource for parents within her community. That realization inspired Sheila to form

PHS.

       16.15. PHS began with one clinic and now includes eight clinics scattered

throughout North Carolina, South Carolina, and Ohio.

       17.16. PHS’s success is attributed to Sheila Fassler’s 30-year nursing and

school health background together with Dr. John Fassler’s extensive medical

background. PHS provides families with safe, effective, and professional care to

combat head lice infestation through its full-service professional lice treatment

centers.

       18.17. In or around November 2010, PHS entered into a lease agreement

with Larada for use of a lice treatment device used to kill head lice in a single, one-

hour treatment through the application of direct heat.

       18.   At the outset of the Parties’ relationship, Larada recognized PHS had

quickly become one of its most successful licensees.




                                          14
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 17 of 45




      19.    PHS informed Larada its success was attributed to the fact that PHS is

a medical clinic offering personalized professional care.

      20.    On information and belief, Larada’s other lessees and, later, licensees,

did not offer medical services.

      21.    On information and belief, following PHS’s proven success as a full-

service medical clinic, Larada formed Lice Clinics of America Network in 2014 to

provide personalized lice treatment services.

      22.    On or around August 31, 2015, Larada entered into a Consulting

Agreement with Dr. John Fassler to become Lice Clinics of America Network’s

Medical Director.

      23.    By virtue of PHS’s proven success and the long-standing working

relationship between the Parties, in or around 2016, Sheila Fassler was appointed

to Lice Clinics of America Network’s Executive Board.

      19.24. On or around August 31, 2015, the Parties converted thatthe lease

agreement for Larada’s lice treatment device to multiple license agreements.

      20.25. The license agreements provided PHS with exclusive rights to use

Larada’s lice treatment device in defined territories (“License Agreements”).

      21.26. Section 1 of the License Agreements providedprovides, in part, that

the “license granted by [Larada] to [PHS] hereunder shall be exclusive, meaning


                                         15
     Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 18 of 45




that [Larada] shall not grant a license or permission to any party of than [PHS] to

use one or more Devices and related products in the Territory during the Term . . .

.”

       22.27. The License Agreements required Larada to use commercially

reasonable efforts to attempt to support PHS’s business in the defined territories

through training, certification, and website development.

       23.28. Similarly, Larada was required to provide nationwide support as PHS

expanded its business from one clinic to nine, and to use its best efforts to send

treatment leads to PHS to support PHS’s business efforts.

       24.29. The “device” exclusively licensed to PHS under the License

Agreements is referred to as the “AirAllé” device and defined as “the patented LSI

Heated Air Device also known as the ‘AirAllé® device.’”

       25.30. In exchange for PHS’s exclusive right to use the AirAllé device in the

defined territories and to receive support from Larada to promote PHS’s business,

PHS was required to pay a one-time license payment; a per-treatment use fee; a

refundable deposit; shipping and handling costs per device; and certain territory

license fees.




                                          16
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 19 of 45




      26.31. Larada explicitly disclosed in the License Agreements its knowledge

of “potential competitors of [Larada’s] licensees” using devices known as the “The

Lice Device” and/or “The Dehydration Station” in the License Agreements.”.

      32.   Specifically,Paragraph 5 of Exhibit C to the License Agreements

providedprovides:

       The University of Utah developed and patented a method of using
       heated air for killing head lice. LSI has been granted an exclusive
       worldwide license by the University to practice and sublicense
       certain of the University's patents that “[i]frelate to the use of heated
       air for killing head lice. Recently LSI became aware of a device
       known as “The Lice Device” and/or “The Dehydration Station”. LSI
       has concluded that use of these devices infringes the above
       referenced patents. Accordingly, LSI, along with the University of
       Utah, filed a patent-infringement lawsuit in the U.S. District Court
       of Utah on Friday, June 5th, 2015 against several parties involved in
       the manufacture, distribution, and use of these devices. These
       devices are believed to be similar to the AirAlle® heated air device,
       and operators of the Lice Device are considered to be potential
       competitors of LSI's licensees. If, on the date that is two (2) years
       from the Effective Date, The Lice Device and/or The Dehydration
       Station and/or any other device that is identical to either of them, or
       any other device that uses heated air to eradicate head lice, regardless
       of the device’sdevice's name, is still being legally commercially
       operated for lice removal purposes in the United States,
       [PHS]Licensee will have the option, upon notice to [Larada],LSI, to
       unwind [the]this Agreement and receive a refund of all collected
       Territory License Fees and machine deposits paid to that date.” .

      28.33. The “Effective Date” is defined in the LeaseLicense Agreements as

August 31, 2015.



                                          17
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 20 of 45




      34.    Picky Pam at the Beach, LLC (“Picky Pam”) is one of the “several

parties” referred to in Exhibit C that Larada (“LSI” in the License Agreements) and

the University of Utah sued for patent infringement due to manufacturing,

distribution, and use of “The Dehydration Station.”

      29.35. Section 18(f) of the License Agreements providedprovides that “[a]ny

provision, term, covenant or condition of [the] Agreement that by its terms must

extend beyond termination or expiration of [the] Agreement in order to remain

enforceable shall continue in full force and effect subsequent to and

notwithstanding the termination or expiration of [the] Agreement.”

                         Pediatric Hair Solutions’ success

      30.1. At the outset of the Parties’ relationship, Larada recognized PHS had

quickly become one of its most successful licensees.

      31.1. PHS informed Larada its success was attributed to the fact that PHS is

a medical clinic offering personalized professional care.

      32.1. On information and belief, Larada’s other lessees and, later, licensees,

did not offer medical services.

      33.1. On information and belief, following PHS’s proven success as a full-

service medical clinic, Larada formed Lice Clinics of America Network in 2014 to

provide personalized lice treatment services.



                                         18
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 21 of 45




      34.1. When the Parties entered into the License Agreements, Larada entered

into a Consulting Agreement with Dr. Fassler to become Lice Clinics of America

Network’s Medical Director.

      35.1. By virtue of PHS’s proven success and the long-standing working

relationship between the Parties, in or around 2016, Sheila Fassler was appointed

to Lice Clinics of America Network’s Executive Board.

                     Larada breaches the License Agreements
               through its Home Treatment Kit marketing campaign

      36.    Unbeknownst to PHS and the Fasslers, and despite the purpose of and

exclusivity provisions in the License Agreements, Larada began developing a

handheld “Home Treatment Kit” to market nationwide (“HTK”).(“HTK”) that

used heated air to eradicate lice outside of a clinical setting.

      37.    On or around August 26, 2016, Larada’s Chief Executive Officer

Claire Roberts and Kelly Broadback presented the HTK device to the Lice Centers

of America Network’s Executive Board.

      38.    Understandably, the Executive Board - —comprised primarily of top

revenue producing licensees throughout the country, including Sheila Fassler on

PHS’s behalf - —were incensed because businessesLarada’s clinic licensees like

PHS would suffer.likely be harmed by Larada’s introduction of the HTK because




                                           19
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 22 of 45




Larada’s HTK device would put Larada in direct competition with its clinic-based

licensees.

      39.    Larada’s spokesman and AirAllé alleged inventor Dr. Dale Clayton

affirmed on the Good Morning America Utah television show aired on ABC in or

around January 2017, that the HTK is wonderful because usually someone with a

lice infestation would normally have to go to a clinic to get heated air treatment,

but with the HTK heated air lice treatment can be performed at home.

      39.40. On information and belief, Larada began marketing and advertising

itsthe HTK in 2016.

      40.41. By December 2016, Larada reconfirmed its intent to sell the HTK

despite Larada’s existing exclusive License Agreements with and contractual

obligations to PHS.

      41.42. On January 31, 2017, Larada transmitted a letter to PHS stating

Larada intended to roll out its HTK over 2017.

      42.    On information and belief, Larada began selling its HTK on

January 3, 2017.

      43.    The exclusivity provision in Section 1 of the License Agreements,

provides, in part, that the exclusive license granted by Larada to PGS covers the

AirAllé device and “related products.”


                                          20
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 23 of 45




       44.   Similarly, Exhibit C to the License Agreements provides, in part, that

Larada must ensure that “any other device that uses heated air to eradicate head

lice, regardless of the device’s name” must not be “legally commercially operated

for lice removal purposes in the United States.”

       45.   The HTK uses heated air to eradicate head lice and, therefore, is a

“related product” under the License Agreements that, like AirAllé, uses heated air

to eradicate head lice.

       46.   Under the License Agreements’ explicit provisions, Larada was

prohibited from marketing, using, commercially operating, or offering for sale its

HTK for lice removal purposes in the United States.

       47.   Notwithstanding, Larada’s spokesman and AirAllé alleged inventor

Dr. Dale Clayton affirmed on the Good Morning America Utah television show

aired on ABC in or around January 2017, that the HTK is wonderful because

usually you would have to go to a clinic to get this kind of treatment but now you

can do it at home.

       48.   Larada’s blatant HTK marketing and advertising campaign was

designed to effectively obliterate the need for PHS’s medical clinic services by

promoting a nearly identical heated air device available to the public for in-home

use.


                                         21
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 24 of 45




       49.     Larada breached the License Agreements by failing to use

commercially reasonable efforts to attempt to support PHS’s business in its defined

territories.

       50.     Larada also breached the License Agreements by violating the

exclusivity provisions in the License Agreements.

               Larada continues to disregard its contractual obligations
                            under the License Agreements
       51.     At or around the time PHS discovered Larada’s intent to compete with

PHS’s lice treatment services by openly marketing the HTK, PHS learned Larada

also failed to prevent The Lice Device and/or The Hydration Station from

commercially operating for license removal purposes in the United States.

       52.     On information and belief, Larada entered into a settlement with the

owner of The Lice Device and/or The Hydration Station, Picky Pam at the Beach,

LLC, in or around May 2016.

       53.     On information and belief, that settlement, however, did not enjoin

Picky Pam at the Beach, LLC’s use of The Lice Device and/or The Hydration

Station heated air devices to eradicate head lice.

       54.     Larada breached the License Agreements by failing to prevent Picky

Pam at the Beach, LLC from operating its device(s) for lice removal purposes in

the United States.


                                          22
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 25 of 45




      55.1. PHS is entitled to unwind the License Agreements.

      56.    PHS is entitled to receive a refund of all collected territory fees and

machine deposits paid to Larada to date.

      57.    Larada has been unjustly enriched by retaining the territory fees and

machine deposits PHS paid.

                   PHS seeks to modify the License Agreements

      58.43. Left without any other recourse to thwart Larada’s cannibalization of

PHS’s business through its HTK marketing efforts - short of litigation -, PHS

sought to renegotiate the terms of the License Agreements to compensate PHS for

Larada’s material breachesthe potential harm the HTK may cause PHS.

      59.44. Up to January 2017, PHS had never missed a single payment to

Larada over the course of the Parties’ seven-year business relationship.

      60.45. On January 17, 2017, Dr. John and Sheila Fassler sent an email to

Claire Roberts to request a meeting in Utah to “discuss recent developments at

Larada and [the Parties’] relationship moving forward.”

      61.46. Dr. and Sheila Fassler traveled to Utah on or around February 10,

2017, to meet with Claire Roberts.




                                           23
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 26 of 45




      62.47. During the Parties’ meeting on February 10, 2017, PHS put Larada on

notice of its belief that Larada was in breach of the License Agreements for its

marketing and promotion of the HTK devices.

      63.48. Notwithstanding, Larada refused to renegotiate the terms of the

License Agreements and, instead, on February 12, 2017, demanded payments from

PHS under the License Agreements.

      64.    On February 17, 2017, PHS’s counsel reiterated PHS’s serious

concerns about Larada’s HTK rollout and reiterated PHS’s right to terminate its

agreements with Larada under the License Agreements.

      65.49. In a February 17, 2017 letter to Clarie Roberts, PHS’s counsel

proposed settling the issues between the Parties by restructuring the per-use fees as

defined in the License Agreements, which were to be retroactively applied to

January 1, 2017.

      50.    In the February 17, 2017 letter, PHS’s counsel also directed Ms.

Roberts’s attention to a “Termination and Refund Provision” in the License

Agreements and quoted paragraph 5 of Exhibit C.

      51.    In the February 17, 2017 letter, PHS’s counsel advised Ms. Roberts

that “it is likely that PHS will have the right to terminate its agreements with LSI

and demand a refund in full of its license fees at some point this year . . . [and that]


                                           24
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 27 of 45




PHS is willing to negotiate the removal of [paragraph 5 of Exhibit C] from its

license agreements in exchange for a significant reduction in the calculation of its

territory fees.”

       66.52. On February 22, 2017, Claire Roberts advised PHS’s counsel in an

email that Larada refused to renegotiate and, again, demanded payment.

       67.53. That same day, PHS’s counsel informed Claire Roberts that PHS was

current on all amounts owed to Larada as of December 31, 2016, but the January

2017 payment would not be made because the proposed fee restructuring, if

effectuated, would be retroactively applied to January 1, 2017.

       68.54. In a good faith effort, PHS’s counsel offered to deposit the January

2017 fees in escrow at PHS’s counsel’s law firm’s trust account while the Parties

continued to renegotiate the terms of the License Agreements.

       69.55. Larada refused to accept PHS’s offer to place the January 2017 fees in

an escrow account.

       70.56. Instead, onOn March 10, 2017, Larada provided a “termination

notice” to PHS, claiming PHS owed Larada $33,960, and demanding the return of

25 devices.

       71.57. On March 24, 2017, PHS’s counsel confirmed to Larada’s counsel

that PHS would ship Larada’s devices and any unused consumables to Larada.


                                         25
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 28 of 45




      72.58. As of May 11, 2017, PHS returned all AirAllé devices and unused

consumables to Larada.

      59.    On May 11, 2017, counsel for PHS sent a letter to counsel for Larada

stating that “PHS maintains its position[] that . . . Larada will be obligated to

refund PHS’s previously-paid license fees assuming conditions for the refund are

met later this year.”

      60.    PHS also took all steps to immediately dissociate itself from Larada,

including, but not limited to, removing all references to Larada, Larada’s

trademarks, devices, and any other intellectual property of Larada, if any, from

PHS’s websites and marketing materials.

          Larada fails to refund all collected Territory License Fees
    and machine deposits after Exhibit C, paragraph 5 condition is triggered

      61.    At or around the time PHS discovered Larada’s intent to compete with

PHS’s lice treatment services by openly marketing the HTK, PHS learned Larada

also failed to prevent The Lice Device and/or The Dehydration Station from

commercially operating for license removal purposes in the United States.

      62.    On information and belief, in May 2016, Larada entered into a

settlement with Picky Pam the owner of The Lice Device and/or The Dehydration

Station.



                                          26
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 29 of 45




      63.    On information and belief, that settlement, however, did not enjoin

Picky Pam’s use of The Lice Device and/or The Dehydration Station heated air

devices to eradicate head lice.

      64.    On information and belief, the settlement instead allowed Picky Pam

to legally commercially operate The Dehydration Station for lice removal purposes

in the United States.

      65.    On information and belief, Picky Pam has commercially operated The

Dehydration Station for lice removal purposes in the United States from May 2016

to today.

      66.    On August 31, 2017 (i.e., “two (2) years from the Effective Date” of

the License Agreements), the condition precedent in Exhibit C to the License

Agreement triggered, which provides that if “The Lice Device and/or The

Dehydration Station . . . is still being legally commercially operated for lice

removal purposes in the United States, Licensee will have the option, upon notice

to LSI, to unwind this Agreement and receive a refund of all collected Territory

License Fees and machine deposits paid to that date.”

      67.    On information and belief, on August 31, 2017, Picky Pam legally

commercially operated “The Dehydration Station” in the United States at the Picky

Pam clinic located at 714 Adams Avenue Suite 103, Huntington Beach, CA 92648


                                          27
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 30 of 45




for lice removal purposes. Specifically, an October 16, 2017 screen capture of

Picky Pam’s website, www.licefreekids.com, (obtained via archive.org), states

“We are the ONLY lice treatment salon in Southern California with the

Dehydration Station . . . a high volume, low heat device that kills nits (lice eggs),

specifically newly laid microscopic nits.”

      68.    On October 4, 2017, counsel for PHS provided notice in writing in a

letter sent by e-mail to counsel for Larada stating that “Larada is obligated to

refund PHS’s previously-paid license fees due to the conditions for the refund set

forth in the license agreement having been met.”

      69.    Paragraph 18(e) of the License Agreements provides that notice was

effectuated one (1) day after being sent by e-mail.

      70.    Larada has collected approximately $45,000 in Territory License Fees

and $4,000 in machine deposits from PHS.

      71.    Despite written notice to Larada on October 4, 2017, of PHS’s

demand and Larada’s obligation to refund PHS’s previously paid fees, Larada has

not refunded any Territory License Fees or machine deposits to PHS.

      72.    Larada breached the License Agreements by failing to refund PHS all

collected Territory License Fees and machine deposits and/or by failing to unwind

the License Agreements due to Picky Pam legally and commercially operating The


                                          28
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 31 of 45




Lice Device and/or The Dehydration Station for lice removal purposes in the

United States as of August 31, 2017.

      73.    PHS is entitled to unwind the License Agreements.

      74.    PHS is entitled to receive a refund of all collected Territory License

Fees and machine deposits paid to Larada to date.

      75.    Larada has been unjustly enriched by retaining the Territory License

Fees and machine deposits PHS paid.

      73.1. PHS also took all steps to immediately dissociate itself from Larada,

including, but not limited to, removing all references to Larada, Larada’s

trademarks, devices, and any other intellectual property of Larada, if any, from

PHS’s websites and marketing materials.

                Larada infringes PHS’s federally-registered copyright

      74.76. In 2014, PHS spent a substantial amount of time and effort to create a

head lice treatment comparison informational chart entitled “Get the Facts” for its

patients. A true and correct copy of PHS’s 2014 “Get the Facts” sheet is attached

as Exhibit A.

      75.77. PHS first published the “Get the Facts” sheet on June 1, 2014.




                                         29
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 32 of 45




      76.78. On October 23, 2015, the United States Copyright Office issued

Registration No. TX 8-125-209 for the copyrighted work. A true and correct copy

of Reg. No. TX 8-125-209 is attached hereto as Exhibit B.

      77.79. In or around February 2016, Sheila Fassler attended a National

Camping Convention in Chicago, Illinois.

      78.80. Sheila Fassler visited Larada’s Lice Centers of America Network

booth and noticed what appeared to be PHS’s “Get the Facts” sheet displayed on

Larada’s table.

      79.81. Sheila Fassler immediately approached and informed Larada’s then-

Director of Marketing, Perri Simpson, that the “Get the Facts” chart is PHS’s

copyright-protected work that Larada unlawfully took from PHS’s website.

      80.82. Perri Simpson denied that chart belonged to, or derived from, PHS’s

copyright-protected work.

      81.83. In early 2017, Sheila Fassler discovered Larada continued to use a

substantially similar derivation of PHS’s “Get the Facts Sheet” in its marking

marketing and online materials.

      82.84. Attached as Exhibit C is a true and correct copy of a website

screenshot taken from http://lcaconnecticut.com/2016/01/11/how-lca-compares-to-

our-competitors (lasted visited 09/21/201804/24/2019).


                                         30
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 33 of 45




       83.85. On March 24, 2017, PHS’s counsel informed Larada’s counsel that

Larada was using PHS’s treatment comparison chart in its marketing materials and

online in violation of PHS’s copyright registration.

       84.86. Despite PHS’s first notice in 2015 and second written notice on

March 24, 2017, Larada shamelessly continues to post the treatment comparison

chart in its online marketing materials.

       85.87. Such blatant infringement has been and continues to be detrimental to

PHS.

       86.88. As a result of Larada’s deliberate and intentional infringement and

misrepresentation, Larada has unlawfully profited, and PHS has suffered and will

continue to suffer irreparable harm for which there is no adequate remedy at law.

Compare Exhibit A, with Exhibit C.

                            FIRST COUNTERCLAIM
                               Breach of Contract

       87.89. PHS incorporates, as if fully set forth herein, its allegations contained

in the foregoing paragraphs of its Counterclaim.

       88.90. The Parties have aentered into the License Agreements, which

constitute valid, binding contract whereincontracts obligating Larada is legally

obligated and contractually bound to exclusively license use of the AirAllé device

and related products to PHS in the defined territories.

                                           31
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 34 of 45




      89.     Except as excused by Larada’s material breaches, PHS performed all

its obligations under the License Agreements.

      90.     Larada breached the License Agreements by using one or more

devices or related products in the defined territories during the term of the License

Agreements.

      91.     In addition, Larada breached Section 18(f) of the License Agreements

provides that “[a]ny provision, term, covenant or condition of [the] Agreement that

by its terms must extend beyond termination or expiration of [the] Agreement in

order to remain enforceable shall continue in full force and effect subsequent to

and notwithstanding the termination or expiration of [the] Agreement.”

      91.     Exhibit C to the License Agreements by failing to use commercially

reasonable efforts to attempt to support PHS’s business in includes a condition

precedent clause which provides that “[i]f, on the defined territories.

      92.     Larada also failed to provide nationwide support to PHS, in direct

violation of date that is two (2) years from the License Agreements.

      93.92. Larada also breached the License Agreements by failing to

preventEffective Date, The Lice Device and/or The Dehydration Station

and/or any other device that is identical to either of them, or any other device that

uses heated air to eradicate head lice, regardless of the device’s name, from. . . is


                                          32
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 35 of 45




still being legally commercially operated for lice removal purposes in the

United States., Licensee will have the option, upon notice to LSI, to unwind this

Agreement and receive a refund of all collected Territory License Fees and

machine deposits paid to that date.”

      93.    Exhibit C, by its terms, must extend beyond termination or expiration

of the Agreement to remain enforceable. Under Section 18(f), therefore, Exhibit C

continues in full force and effect subsequent to and notwithstanding the

termination of the Agreement.

      94.    On information and belief, on and after August 31, 2017 (i.e., “two (2)

years from the Effective Date” of the License Agreements), Picky Pam legally

commercially operated “The Dehydration Station” in the United States at the Picky

Pam clinic located at 714 Adams Avenue Suite 103, Huntington Beach, CA 92648

for lice removal purposes.

      95.    On information and belief, at least on October 16, 2017, Picky Pam’s

website, www.licefreekids.com, advertised to the public in that it is “the ONLY

lice treatment salon in Southern California with the Dehydration Station . . . a high

volume, low heat device that kills nits (lice eggs), specifically newly laid

microscopic nits.”




                                          33
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 36 of 45




      96.    Section 18(e) of the License Agreements state that “[a]ny notice

required to be given pursuant to the terms and provisions hereof shall be in writing

and shall be deemed to have been given and received . . . (iii) one (1) day after

being sent by email or fax or by letter deposited with a recognized overnight

courier with confirmation of next day delivery, addressed to a Party at the address

provided to the other Party from time to time.”

      97.    On October 4, 2017, counsel for PHS provided notice via email to

Larada’s counsel, at an address provided to PHS’s counsel by Larada, that Larada

must refund PHS’s previously-paid license fees because the Exhibit C condition

had been met.

      98.    Despite written notice to Larada on October 4, 2017 of PHS’s demand

and Larada’s duty to refund PHS’s previously paid fees, Larada has not refunded

Territory License Fees or machine deposits to PHS.

      99.    Larada breached the License Agreements by failing to refund all

previously-paid Territory License Fees and machine deposits and/or unwind the

License Agreements after the Exhibit C condition triggered on August 31, 2017

and upon PHS’s notice to counsel for Larada on October 4, 2017 of Larada’s

obligation to do so.

      100. PHS is entitled to unwind the License Agreements.


                                         34
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 37 of 45




      101. PHS is entitled to receive a refund of all collected Territory License

Fees and machine deposits collected by Larada to date.

      94.102.       As a direct result of Larada’s breachesbreach of the License

Agreements, PHS has been damaged in an amount to be determined at trial, but in

any event, no less than approximately $6549,000, plus interest at the statutory rate.

      95.103.       PHS is entitled to an award of its reasonable attorneys’ fees,

expert witness fees, court costs and discovery and costs incurred.

                          SECOND COUNTERCLAIM
                Breach of Covenant of Good Faith and Fair Dealing

      96.1. PHS incorporates, as if fully set forth herein, its allegations contained

in the foregoing paragraphs of its Counterclaim.

      97.    The Parties entered contractually binding License Agreements on or

around August 31, 2015, which contain an implied covenant of good faith and fair

dealing under Utah law.

      98.    Except as excused by Larada’s material breaches, PHS performed all

its obligations under the License Agreements.

      99.    Larada breached the covenant of good faith and fair dealing as

evidence by a letter dated May 1, 2017, wherein Larada admitted that it

strategically waited to “issue” its HTK to consumers “on the two year mark

contemplated in Paragraph 5 of Exhibit C of the license agreement.”

                                          35
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 38 of 45




      100. As a direct result of Larada’s breach of the covenant of good faith and

fair dealing, PHS suffered damages in an amount to be determined at trial.

      101. PHS is entitled to an award of its reasonable attorneys’ fees, expert

witness fees, court costs and discovery costs incurred.

                            THIRD COUNTERCLAIM
                             Copyright Infringement
                                17 U.S.C. § 501

      102.104.      PHS incorporates, as if fully set forth herein, its allegations

contained in the foregoing paragraphs of its Counterclaim.

      103.105.      Factual compilations may contain protectable expression so

long as there exists an original selection or arrangement of facts.

      104.106.      Under 17 U.S.C. § 101, to be copyrightable, a compilation must

be a work formed by the collection and assembling of preexisting materials or of

data that are selected, coordinated, or arranged in such a way that the resulting

work as a whole constitutes an original work of authorship.

      105.107.      In 2014, PHS spent a substantial amount of time and effort to

create a head lice treatment comparison chart for its patients entitled “Get the

Facts.”

      106.108.      On October 23, 2015, the United States Copyright Office issued

Registration No. TX 8-125-209 to PHS for the “Get the Facts” compilation.



                                          36
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 39 of 45




      107.109.        The PHS’s “Get the Facts” sheet, Reg. No. TX 8-125-209, is a

valid copyright subject to protection under 17 U.S.C. § 103.

      108.110.        On information and belief, Larada has unlawfully copied

constituent elements of PHS’s work that are original to PHS.

      109.111.        For example, Larada’s infringing work mirrors the vertical five-

column by seven-column grid depicted in PHS’s work.

      110.112.        Larada’s infringing work also includes the same “Get the Facts”

main title heading.

      111.113.        The selection, order, sequence, and arrangement of the

information presented in Larada’s infringing work is also nearly identical to and

presented in the same way as PHS’s copyright-protected work.

      112.114.        Larada’s infringing work appears to use the same typeface and

nearly identical horizontal and vertical column headings as PHS’s work.

      113.115.        Stripping away the non-protectable facts, the selection,

coordination, and arrangement of facts as they appear in Larada’s infringing work

as a whole are substantially similar to PHS’s work.

      114.116.        Larada’s infringing work lacks creative contributions, rendering

its reproduction substantially similar to and an infringement of the elements of

PHS’s copyrighted work that are legally protected.


                                           37
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 40 of 45




      115.117.      On information and belief, Larada copied, made, and publicly

displayed unauthorized reproductions of PHS’s copyrighted work on its website

and in its advertising materials without PHS’s consent.

      116.118.      Larada’s conduct violates PHS’s exclusive right to control

reproduction, distribution, creation of derivative works, and public display of its

copyrighted works, in violation of 17 U.S.C. §§ 106–122.

      117.119.      Larada knew it infringed PHS’s copyright, or was reckless in its

disregard of that possibility by systematically copying, altering, and using PHS’s

copyrighted work over an extended period of time.

      118.120.      Larada’s misappropriation of PHS’s copyrighted work is

intentional and willful.

      119.121.      Larada’s wrongful conduct, as set forth herein, has harmed, and

will continue to harm, PHS in an amount not yet ascertained.

      120.122.      Larada admits that it used PHS’s copyrighted work as described

with specificity above.

      121.123.      Notwithstanding PHS’s demand to cease use of PHS’s “Get the

Facts” copyrighted work, Larada continues to use its infringing reproduction. This

blatant disregard for the law evidences that Larada is likely to engage in future




                                          38
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 41 of 45




wrongful conduct. See Harolds Stores, Inc. v. Dillard Dept. Stores, Inc., 82 F.3d

1533, 1555 (10th Cir. 1996).

      122.124.     Larada’s intentional and willful infringement merits an award

of reasonable attorney’s fees under 17 U.S.C. § 505.

      123.125.     Unless Larada is enjoined, PHS does not have an adequate

remedy at law to guard against future infringement by Larada.

      124.126.     As a direct and proximate result of Larada’s deliberate and

intentional infringement and misrepresentation, Larada has unlawfully profited,

and PHS has suffered and will continue to suffer irreparable harm for which there

is no adequate remedy at law.

      125.127.     PHS requests a permanent injunction be entered against Larada

prohibiting continued infringement of PHS’s copyrights pursuant to 17 U.S.C. §

502(a).

                                 THIRD COUNTERCLAIM
                                   Declaratory Judgment
                                      28 U.S.C. § 201

      128. PHS incorporates, as if fully set forth herein, its allegations contained

in the foregoing paragraphs of its Counterclaim.




                                         39
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 42 of 45




      129. On Exhibit C to the License Agreements includes a condition

precedent clause which provides that “[i]f, on the date that is two (2) years from

the Effective Date, The Lice Device and/or The Dehydration Station . . . is still

being legally commercially operated for lice removal purposes in the United

States, Licensee will have the option, upon notice to LSI, to unwind this

Agreement and receive a refund of all collected Territory License Fees and

machine deposits paid to that date.”

      130. On information and belief, on and after August 31, 2017 (i.e., “two (2)

years from the Effective Date” of the License Agreements), Picky Pam legally

commercially operated “The Dehydration Station” in the United States at the Picky

Pam clinic located at 714 Adams Avenue Suite 103, Huntington Beach, CA 92648

for lice removal purposes.

      131. On October 4, 2017, counsel for PHS provided notice via email to

Larada’s counsel, at an address provided to PHS’s counsel by Larada, that the

Exhibit C condition had been trigged and that PHS was due remedies that it is

entitled to under that provision.

      132. Larada breached the License Agreements by failing to refund all

previously-paid Territory License Fees and machine deposits and/or unwind the

License Agreements after the Exhibit C condition triggered on August 31, 2017


                                         40
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 43 of 45




and upon PHS’s notice to counsel for Larada on October 4, 2017 of Larada’s

obligation to do so.

      133. As a result of Larada’s breach for failing to refund to PHS Territory

License Fees and machine deposits, PHS is entitled to unwind the License

Agreements in accordance with Exhibit C.

      134. PHS therefore requests a declaratory judgment that the License

Agreements are unwound.

                           RESERVATION OF RIGHTS

      Defendant/Counterclaimant PHS reserves the right to amend these

counterclaims during discovery because, on information and belief, PHS believes

Larada has engaged in other concealed acts contrary to PHS’s interest under the

License Agreements, and amendment of these counterclaims may be required to

realize substantial justice.



                               PRAYER FOR RELIEF

      Wherefore, Defendant/Counterclaimant, having completely and fully

provided their Answer to Plaintiff’s Complaint, prays for a final judgment against

Plaintiff, respectfully requesting the following relief:

      1.     A judgment that the Complaint be dismissed with prejudice;


                                           41
Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 44 of 45




  2.     A judgment rescindingawarding PHS damages in amount to be proven

         at trial, but not less than $49,000.

  2.3.   A declaratory judgment unwinding the License Agreements and

         awarding PHS reimbursement of its territory fees and deposit costs.

  3.4.   A judgment that Larada’s display and use of PHS’s copyrighted work

         constitutes an infringement of PHS’s copyright;

  4.5.   An order prohibiting and permanently enjoining Larada, and each of

         Larada’s officers, agents, employees, and those acting in concert or

         conspiracy with Larada, from using PHS’s copyrighted material;

  5.6.   Judgment against Larada to the extent allowed by law, including,

         without limitation:

          a.   actual monetary damages sustained by PHS or statutory

               damages, per election by PHS prior to judgment;

          b.   statutory damages for any individual act of copyright

               infringement for which actual damages cannot be readily

               identified;

          c.   the profits unlawfully earned by Larada as a result of the

               unlawful acts, as set forth herein;

          d.   treble damages; and


                                       42
   Case 2:18-cv-00551-RJS-PMW Document 48-2 Filed 04/24/19 Page 45 of 45




              e.   costs of suit, prejudgment interest, reasonable attorneys’ fees,

                   expert fees, consulting fees, and other fees and expenses

                   incurred herein.

      6.    Such other and further relief as the Court deems appropriate and just

under the circumstances.

      DATED this 20th___ day of February,_____________, 2019.

                                       MAGLEBY CATAXINOS & GREENWOOD


                                       Christine T. Greenwood
                                       Geoffrey K. Biehn

                                       LEE & HAYES PLCP.C.


                                       Andrew G. Strickland
                                       Sarah E. Elsden

                                       Attorneys for Defendant Pediatric Hair
                                       Solutions Corporation




                                         43
